        Case 2:16-md-02724-CMR Document 774 Filed 11/20/18 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


IN RE: GENERIC PHARMACEUTICALS                              MDL 2724
PRICING ANTITRUST LITIGATION                                16-MD-2724

                                                            HON. CYNTHIA M. RUFE
THIS DOCUMENT RELATES TO:

ALL ACTIONS



                         PRETRIAL ORDER NO. 60
         (ALLOWING ADDITIONAL TARGETED DISCOVERY TO PROCEED)

         AND NOW, this 20th day of November 2018, upon consideration of the Parties’ Joint

Status Report dated October 19, 2018, and after a Status Conference held this date, it is hereby

ORDERED that:

       1.      Nothing in this Order modifies or replaces paragraphs 2 through 10 of PTO 44 or

paragraph 5 of PTO 47. For the avoidance of doubt, nothing in this Order precludes a party or

non-party from objecting to, moving to quash, or seeking a protective order excusing a response

to any discovery request.

       2.      Except as provided in paragraph 2 of PTO 44, paragraphs 3 and 4 of PTO 47, and

paragraph 3 of this Order, all discovery (including initial disclosures) in all actions is stayed until

March 8, 2019.

       3.      Subject to paragraphs 3 and 4 of PTO 44, and the limitations in this paragraph, the

parties may serve subpoenas to current and former employees of parties (“employee subpoena

recipients”) pursuant to the following limitations:
         Case 2:16-md-02724-CMR Document 774 Filed 11/20/18 Page 2 of 2



                a.       Subpoenas issued to any employee subpoena recipient may call

        only for the production of documents and/or data.

                b.       Subpoenas may not be served on a current or former employee of a

        party if the parties have agreed that person will not be a custodian for purposes of

        party discovery in this MDL. If a party identifies any reasonable proposed

        exception(s) to this prohibition, the parties shall meet and confer in good faith.

                c.       The employee subpoena recipients shall not produce the

        documents and/or data sought by such subpoenas until the expiration of the partial

        stay of discovery described in paragraph 2 of this Order (including all extensions

        of that partial stay). 1

        4.      The parties shall submit a joint status report on February 13, 2019, and every 90

days thereafter.

         It is so ORDERED.

                                                          BY THE COURT:
                                                          /s/ Cynthia M. Rufe
                                                          ____________________
                                                          CYNTHIA M. RUFE, J.




1
 Although employee subpoena recipients shall not make productions in response to subpoenas until the
partial stay is lifted, they and the parties must comply with all other obligations, including any arising
under the Federal Rules of Civil Procedure and the Local Rules of this Court.


                                                     2
